           IN THE UNITED STATES DISTRI CT COURT
              EASTER N DISTRI CT OF ARKAN SAS
                   JONESB ORO DIVISI ON

ROY MAYO, PATRICK ROBILIO,
and DUANE ROBERTS, Each
Individ ually and on Behalf of All
Others Similar ly Situated                                     PLAINTIFFS

v.                        No. 3:18-cv-128-DPM

CRITTENDEN COUNT Y, ARKAN SAS                                  DEFEN DANT


                              JUDGM ENT
      The complai nt is dismisse d with prejudic e. The Court retains
jurisdict ion until 31 October 2019 to enforce the settleme nt.


                                                         z;,
                                        D.P. Marshal l Jr.
                                        United States District Judge
